Mr. Justice Smith delivered the opinion of the court. The plaintiff in error was arrested and prosecuted in the Municipal Court of Chicago, December 17,1909, on an information charging him with petit larceny. On a trial before the Court without a jury he was found guilty and sentenced to the House of Correction for six months and to pay a fine of ten dollars. The Municipal Court of Chicago at that time had no jurisdiction to try the plaintiff in error on an information charging him with petit larceny. People v. Russell, 245 Ill. 268; People v. Perry, 156 Ill. App. 466; People v. Rowe, 157 Ill. App. 542. The judgment of the Municipal Court is reversed. Reversed.